Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 15-1565

                    JOSÉ DAVID ALEMÁN-PACHECO,

                       Plaintiff, Appellant,

                                    v.

     UNIVERSAL GROUP, INC. and UNIVERSAL INSURANCE COMPANY,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jay A. García-Gregory, U.S. District Judge]
       [Hon. Camille L. Vélez-Rivé, U.S. Magistrate Judge]


                                 Before

                      Howard, Chief Judge,
              Torruella and Selya, Circuit Judges.


     Carlos M. Sánchez-La Costa for appellant.
     Israel Fernández-Rodríguez, with whom Juan J. Casillas-Ayala
and Casillas Santiago Torres LLC were on brief, for appellees.




                            March 23, 2016
              Per curiam. This civil action is brought under diversity

jurisdiction.       See 28 U.S.C. § 1332(a).       Puerto Rico law supplies

the substantive rules of decision.          See Erie R.R. Co. v. Tompkins,

304 U.S. 64, 78 (1938); Summers v. Fin. Freedom Acq. LLC, 807 F.3d

351, 354 (1st Cir. 2015); see also P.C.M.E. Comm'l, S.E. v. Pace

Membership Warehouse, Inc., 952 F. Supp. 84, 88 (D.P.R. 1997).

              At bottom, the case is simple.       Plaintiff-appellant José

David Alemán-Pacheco sues his automobile insurers, defendants-

appellees Universal Insurance Company and Universal Group, Inc.

(collectively, the insurer), for breach of contract.1                In the

plaintiff's view, the insurer breached its obligation to pay for

collision damage to his insured automobile following a traffic

accident.

              The relevant language in the insurance policy's payment

of loss clause is straightforward: the insurer "can pay for the

loss in money or through the repair or in the replacement of the

damaged property . . . ."         Here, there is no genuine dispute as to

any material fact: the record reflects that the insurer satisfied

that       policy   obligation.      In    this   instance,   however,   that

unambiguous policy language has led to a massive proliferation of

pleadings, appendices, affidavits, deposition transcripts, briefs,


       1
       The plaintiff also asserts a related claim against the
insurer for "dolo" under Puerto Rico law. See P.R. Laws Ann. tit.
31, § 3408. Because the "dolo" claim derives from the plaintiff's
breach of contract claim, it requires no separate analysis.


                                          - 2 -
memoranda, and the like.     This mountain of paper is far out of

proportion to the needs of the case and — though we have reviewed

and considered the parties' filings — it would serve no useful

purpose for us to add unduly to the towering stack of pages that

comprise this altitudinous record.

             Stripped of rhetorical excesses, extraneous theories,

and diversionary arguments, the critical issue is uncomplicated

(even though the lawyers' views of it are not).    The Puerto Rico

Insurance Commissioner has made pellucid that the quoted language

means what it says and a magistrate judge, acting at the behest of

the district judge, see Fed. R. Civ. P. 72(b), has confirmed this

plain-language reading, Alemán-Pacheco v. Universal Grp., Inc.,

No. 13-1459, slip op. at 34-39 (D.P.R. Feb. 9, 2015) (unpublished).

Moreover, the district court, on de novo review, has unhesitatingly

reached the same conclusion, approving and adopting the magistrate

judge's report and recommendation in an unpublished order.   It is

this order of the district court, entering summary judgment in

favor of the insurer, that the plaintiff now appeals.

             The magistrate judge's report and recommendation is

thorough and persuasive.     It not only correctly interprets the

policy language but also methodically rejects, one by one, the

infinity of arguments (procedural and substantive) advanced by the

plaintiff.    We have made it abundantly clear, in a long string of

cases, that there are times that the court of appeals should not


                                  - 3 -
write at length merely to hear its own words resonate.    See, e.g.,

deBenedictis v. Brady-Zell (In re Brady-Zell), 756 F.3d 69, 71

(1st Cir. 2014); Vargas-Ruiz v. Golden Arch Dev., Inc., 368 F.3d

1, 2 (1st Cir. 2004); Lawton v. State Mut. Life Assur. Co., 101

F.3d 218, 220 (1st Cir. 1996); Holders Capital Corp. v. Cal. Union

Ins. Co. (In re San Juan Dupont Plaza Hotel Fire Litig.), 989 F.2d

36, 38 (1st Cir. 1993).       Where, as here, a lower court has

accurately taken the measure of a case and lucidly articulated its

reasoning, it is unnecessary for us to put our own gloss on the

matter.

            We need go no further.   We summarily affirm the judgment

below for substantially the reasons elucidated in the magistrate

judge's sterling report and recommendation.



Affirmed.    See 1st Cir. R. 27.0(c).




                                     - 4 -